Interim Decision 40525

MATTER or Ian:was
In Visa. Petition Proceedings'
A-13840192
Decided by Board April 35, 7966
Petition by United States citizen, pursuant to section 204(a), Immigration and
mationality Act, as amended, to accord "immediate relatives' status Tinder
section 201(b) of the Act to his wife, time beneficiary, npua the basis of their
marriage in 1964 is denied because a valid marriage for immigration purposes does not exist at the present time as the marriage has not been consummated, the parties are not now living together and have never lived
together in a husband and wife relationship. '
,

, The case comes forward on appeal from the order of the District.
Director, Boston District, dated January 21; 1966, denying the visa
petition for the reason that the petitioner's marriage to the beneficiary is not considered a bona Me marriage within the meaning of
section 201(b) of the Immigration and Nationality Act, as amended,
pursuant to section 204(a) of the same Act.
The petitioner, a native of Greece and a naturalized citizen of the
United States, 62 years old, male , filed a visa petition on August 28,
1964, seeking nonquota status under the Immigration and Nationality
Act, (now immediate relative status under the provisions of section.
201(b) of the'Immigration and Nationality Act, as amended, by the
Act. of October 3, 1965).- Thd beneficiary is a native and citizen of
Greece, 38 years old, female. The parties were married on June 22,
1964, at Nashua, New Hampshire.
The notice of denial by the District Director, Boston District, is
accompanied by a memorandum. The evidence discloses a curious
marital situation. The petitioner testified that he was introduced
to the beneficiary through correspondence by a priest; that he first
met her two or three months before their marriage; and met her
two or three times before they were married, on June 22, 1964. Both
parties agree that they hive never slept together and have never had
marital relations. The 'evidence further establishes that the petitioner and the beneficiary have -never Ewa together as husband and wife
- 613

Interim Decision #1585
' in a common apartment although they visited each other in homes in

Bronx, New York; Nashua, New Hampshire; and Bedford, Massachusetts. The beneficiary gave birth to. a child on July 9, 1965, and
both parties agree that-the petitioner is not the father of the child.
The petitioner is unwilling to assume the responsibility for the beneficiary's child, but is willing to provide a home for her if she will
join him without the child. The petitioner refused to marry the bene-

ficiary in A religious ceremony after she became pregnant, since he
well knew the child was not his. The beneficiary states that the petitioner will marry her religiously when her father takes the child
to Greece. Additional evidence in the file indicates that the bens' ficiary still has the care and custody of the child and that the pasties are not living together.

The burden of establishing eligibility for a benefit sought-under
the immigration laws rests upon the petitioner. As indicated above,
the parties have never lived together; no religious ceremony has been
performed; the marriage has never been consummated; and the
beneficiary has given birth to an illegitimate child. Where no bona
Ede husband -wife relationship is intended, the marriage is deemed
invalid for immigration purposes regardless of whether it would
be considered valid under the domestic law of the jurisdiction where
performed'
In view of all the circumstances of the case, upon the present
record we cannot find that a bona, fide husband and wife relationship
for immigration purposes exists at the present time. It is- concluded
that the petitioner has failed to carry his burden of establishing a
bona Me husband and wife relationship. The appeal will be dis-

missed.
ORDER: It is ordered that:the appeal be and the same is hereby
Manor of M—, 8 I. & N. Dec.217.

614

